DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levy et al 6,570,139 in view of Alexander 2017/0292712.
Claims 1-4  and 15-17 denote a heating control, open loop, comprising adjusting power to the heating elements in discrete levels and adjusting heating levels from a first to a second level , different levels of power, with the second level being next to the first level and adjusting level to a third level 
The reference to Levy et al set forth adjusting power level to a heating element. Use of open loop control is defined with preset power levels, see paragraphs 12-16 in Levy’s specification. Use of a pushbutton controlling of the heating process is defined in the Levy et al abstract. 
The claims above set forth use of third and fourth power levels that are between the first and second power levels, predetermine power level in Levy et al. 
Relative to these limitations the Alexander reference is applied. 
Use of inductive hearing elements with open loop control is set forth in Alexander, see paragraph 0016 or use of inductive heating elements. See slider 60 in the figures and paragraph 0015 for disclosing changing of the power level of the cooktop. Paragraphs 0033-34 DEFINE INDICATOR 40 AND POWER LEVELS AT INCREMENTS TO THE PRESET POWER LEVELS between the preset levels, 1-9, for instance 
Levels 2.5 or 3.5, etc. Use of continuous power levels is set forth in paragraph 0026. Note paragraph 0034. In view of Alexander disclosing discrete power level between the first power level chosen and the second power level chosen, say power levels 1, 2, 3 plus, it is obvious that Alexander discloses discrete power levels between the predetermined power levels of 1-5, that disclose the claimed third and fourth power levels and in view of these disclosures it would have been obvious to have the third and fourth power levels entered manually to satisfy the claim limitations, since this modification would attain the benefit of more accurate temperature control between the predetermined power levels set forth in Levy et al. 
Relative to claims 2-4 and 16-17 the above rejection discloses these  limitations of having power levels, next to and between the predetermined power levels of Levy et al in view of Alexander.
Relative to claim 5 use of push-button control is set forth in Levy et al and in Alexander. 

Relative to claims 7-9 use of push button control for discrete power level between the predetermined power levels is disclosed in the above rejection. 
Relative to claims 10 and 11 use of twenty power levels is disclosed in the Alexander reference, since repetitive pushing of the bar graph setting would enable over 20 settings for the heating levels. 
Relative to claim 12 use of an average of the first and second heating levels is a choice well with the level of ordinary skill in the art, since finite power levels are set forth in Alexander.
Relative to claim 13 use of inductive heating element control is set forth above and relative to claim 14 use of toggling is set forth with the push buttons control as set forth above.
Claim 15 limitations are discussed above. 
The limitation of claims 16 and 17 are set forth in the above rejection and relative to claim 18 defining use of inductive heating elements is set forth in Alexander as defined above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Clothier , Vengroff et al, Virolli et al. Shukla and Cornelious et al are cited of interest for disclosing heating systems having continuous or predetermined power levels.



 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK H PASCHALL whose telephone number is (571)272-4784.  The examiner can normally be reached on m-f 8 am-4:30 pm.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ibrahime Abraham can be reached on 571 2705569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Mhp













/MARK H PASCHALL/Primary Examiner, Art Unit 3761